10-5082-ag
         Yulianus Jong v. Holder
                                                                                         BIA
                                                                                      Hom, IJ
                                                                                 A094 824 764
                                                                                 A094 824 765
                                                                                 A094 824 766
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _____________________________________
12
13       YULIANUS JONG, TINI MONALISA,
14       ANTONIO STANLEY JONG,
15                Petitioners,
16
17                           v.                                    10-5082-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24
25
26
27
28
 1   FOR PETITIONER:        Jack Herzig, Esq. Wyncote,
 2                          Pennsylvannia.
 3
 4
 5   FOR RESPONDENT:        Tony West, Assistant Attorney
 6                          General; Leslie McKay, Assistant
 7                          Director; Christopher Buchanan,
 8                          Trial Attorney, Office of
 9                          Immigration Litigation, United
10                          States Department of Justice,
11                          Washington, D.C.
12
13       UPON DUE CONSIDERATION of this petition for review of a

14   Board of Immigration Appeals (“BIA”) decision, it is hereby

15   ORDERED, ADJUDGED, AND DECREED, that the petition for review

16   is DENIED.

17       Petitioners Yulianus Jong, Tini Monalisa, and Antonio

18   Stanley Jong, natives and citizens of Indonesia, seek review

19   of a November 17, 2010 order of the BIA, affirming the

20   November 6, 2008 decision of Immigration Judge (“IJ”) Sandy

21   K. Hom, which denied their application for asylum,

22   withholding of removal, and relief under the Convention

23   Against Torture (“CAT”).1   In re Yulianus Jong, Tini

24   Monalisa, Antonio Stanley Jong, Nos. A094 824 764/ 765/ 766

25   (B.I.A. Nov. 17, 2010), aff’g Nos. A094 824 764/ 765/ 766



         1
           Because Tini Monalisa’s and Antonio Stanley Jong’s
     asylum applications are derivative of Yulianus Jong’s
     application, we will refer to Yulianus Jong’s (“Jong”)
     application in this order.
                                   2
 1   (Immig. Ct. N.Y. City Nov. 6, 2008).    We assume the parties’

 2   familiarity with the underlying facts and procedural history

 3   in this case.

 4       Under the circumstances of this case, we have reviewed

 5   both the IJ’s and BIA’s opinions “for the sake of

 6   completeness.”   See Zaman v. Mukasey, 514 F.3d 233, 237 (2d

 7   Cir. 2008) (internal quotation marks omitted).    The

 8   applicable standards of review are well-established.      See

 9   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

10   510, 513 (2d Cir. 2009).

11       The agency did not err in determining that a beating

12   Jong suffered in 1998 at the hands of Indonesian Muslims did

13   not rise to the level of persecution in the absence of any

14   evidence as to severity.     See Jian Qiu Liu v. Holder, 632

15   F.3d 820, 821–22 (2d Cir. 2011) (identifying “no error in

16   the BIA's conclusion that [petitioner] failed to establish

17   persecution” when he alleged “minor bruising from an

18   altercation with family planning officials” that left “no

19   lasting physical effect”).    Nor did the agency err in

20   determining that the cumulative harm Jong alleged from the

21   1998 beating, a 2004 attack on his parents’ store in which

22   his father was beaten (where Jong was not present), and an


                                     3
 1   unfulfilled 2005 bomb threat against his Church, did not

 2   rise to the level of past persecution of Jong.    See Manzur

 3   v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 290 (2d Cir.

 4   2007); Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332,

 5   341 (2d Cir. 2006).

 6       Jong’s failure to establish past persecution

 7   necessarily defeats any claim to a presumption of well-

 8   founded fear of future persecution based on the same acts.

 9   See 8 C.F.R. §§ 208.13(b)(1), 1208.16(b)(1)(i).

10       Nor did the agency err in finding that Jong failed to

11   establish a pattern or practice of persecution creating a

12   well-founded fear of future persecution.   The record refutes

13   Jong’s claim that the agency failed to consider Jong’s

14   particular circumstances in relying on U.S. Department of

15   State reports on Indonesia to find that there is not a

16   pattern or practice of persecution against ethnic Chinese

17   Christians in Indonesia. See Santoso v. Holder, 580 F.3d

18   110, 112 (2d Cir. 2009) (identifying no error in agency

19   determination that there is not a pattern or practice of

20   persecution of ethnic Chinese Christians in Indonesia based

21   on U.S. State Department reports).   The agency noted that

22   Jong’s pattern-and-practice claim was inconsistent with


                                  4
 1   evidence that his parents and his wife’s parents, all ethnic

 2   Chinese Christians, continued to reside in Indonesia without

 3   persecution.     Further, the agency noted that subsequent to

 4   the alleged acts of persecution cited by Jong, the

 5   Indonesian government had cracked down on religious

 6   violence.     Accordingly, the agency reasonably concluded that

 7   the Indonesian government was not unable or unwilling to

 8   control anti-Chinese Christian violence, and that such

 9   violence did not support a pattern or practice claim.

10       As the agency did not err in concluding that Jong

11   failed to establish past persecution or a well-founded fear

12   of future persecution if returned to Indonesia, it did not

13   err in denying his application for asylum, withholding of

14   removal, and CAT relief insofar as all three claims shared

15   the same factual predicate.     See Paul v. Gonzales, 444 F.3d

16   148, 156 (2d Cir. 2006) (withholding of removal); Xue Hong

17   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

18   2005) (CAT relief).

19       For the foregoing reasons, the petition for review is

20   DENIED.     As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in

23   this petition is DENIED as moot.     Any pending request for
                                     5
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                     FOR THE COURT:
5                     Catherine O’Hagan Wolfe, Clerk of Court
6
7




                                  6